UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2218



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


DEPARTMENT OF JUSTICE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:03-cv-00250-SGW)


Submitted:   February 5, 2007           Decided:     February 21, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Paul Turner seeks to appeal the district court’s

orders dismissing his civil rights complaint for failure to comply

with    a   prefiling    injunction      and     denying     his   motions      for

reconsideration and to reopen.          We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

August 6, 2003.        The notice of appeal was filed on November 8,

2006.   Because Turner failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions     are     adequately    presented     in   the

materials     before    the    court   and     argument    would   not    aid   the

decisional process.

                                                                         DISMISSED




                                       - 2 -